


Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

TO THE MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO THE MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”), dated as of June 3, 2015 and effective as of March 31, 2015, is
made and entered into by and between ATLANTIC POWER TRANSMISSION, INC., a
Delaware corporation (the “Seller”), and TERRAFORM AP ACQUISITION HOLDINGS, LLC,
a Delaware limited liability company (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller and the Buyer are party to that certain Membership Interest
Purchase Agreement, dated as of March 31, 2015 (the “Agreement”);

 

WHEREAS, the Seller and the Buyer desire to amend the Agreement (including the
Seller Disclosure Schedule) on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, capitalized terms used but not defined in this Amendment have the
meanings ascribed to them by definition in the Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties intending to be legally bound hereby agree as follows:

 

ARTICLE I.
AMENDMENTS TO THE AGREEMENT

 

1.1                               Amendments to the Agreement.  The Seller and
the Buyer hereby agree that the Agreement is hereby amended as follows:

 

(a)                                 Article VIII (The Seller’s Conditions to
Closing) of the Agreement is hereby amended by inserting the following new
Section 8.9 thereto:

 

“8.9                         Replacement of Canadian Hills Atlantic Parent
Guaranty.  The Canadian Hills Atlantic Parent Guaranty shall have been replaced
by a guaranty from the Buyer Parent, substantially in the form of the Canadian
Hills Atlantic Parent Guaranty being replaced and otherwise in form and
substance satisfactory to the beneficiaries thereof.”

 

(b)                                 Annex A of the Agreement is hereby amended
by inserting the following defined term in alphabetical order:

 

1

--------------------------------------------------------------------------------


 

“”Canadian Hills Atlantic Parent Guaranty” means that certain Guaranty, dated
October 31, 2012, by Atlantic Power Corporation in favor of JPM Capital
Corporation, Antrim Corporation, MetLife Capital Credit L.P., Union Bank of
California Leasing, Inc., and BAL Investment & Advisory, Inc., as amended by
First Amendment to Guaranty by Atlantic Power Corporation, dated as of May 2,
2013.”

 

(c)                                  The defined term “Assigned Contracts” set
forth in Annex A of the Agreement is hereby amended and restated in its entirety
as follows (for ease of review only, language that is new to such defined term
is in bold italics and language that has been removed therefrom is ):

 

““Assigned Contracts” means, collectively, (i) the Administrative Services
Agreement, dated as of December 28, 2012, between AP Holdings and Canadian
Hills, (ii) the Management Services Agreement, dated as of December 28, 2012,
between AP Services and Canadian Hills, (iii) the Operation and Maintenance
Management Agreement, dated as of June 21, 2012, between Meadow Creek and RP
Services, amended by Amendment No. 1 to Operation and Maintenance Management
Agreement, dated as of August 21, 2012, (iv) the Construction, Operation and
Maintenance Management Agreement, dated as of March 9, 2011, between Rockland
and RP Services, (v) the Co-Tenancy Agreement, (vi) the Shared Facilities
Operation and Maintenance Agreement, dated as of April 8, 2013, by and among
Canadian Hills, Kingfisher Wind, LLC (as successor in interest to Kingfisher
Transmission, LLC), CH Wind East Transmission, LLC, APFAI, LLC and AP Services,
(vii) the Project Administration and Development Services Agreement, dated as of
March 9, 2011, between Rockland and RP Services, and (viii) the Operation and
Maintenance Agreement, dated as of March 31, 2014, by and between Canadian Hills
and AP Services.”

 

(d)                                 The defined term “Buyer Parent” set forth in
Annex A of the Agreement is hereby amended and restated in its entirety as
follows (for ease of review only, language that is new to such defined term is
in bold italics):

 

““Buyer Parent” means TerraForm Power, LLC, a Delaware limited liability
company, or SunEdison, Inc., a Delaware corporation, as applicable.”

 

ARTICLE II.
AMENDMENTS TO THE SELLER DISCLOSURE SCHEDULE

 

2.1                               Amendments to the Seller Disclosure Schedule.

 

(a)                                 The Seller and the Buyer hereby agree that
the Seller Disclosure Schedule is hereby amended as set forth on Annex I
attached hereto.

 

(b)                                 For the avoidance of doubt, the Parties
hereby agree that the amendments to the Seller Disclosure Schedule set forth on
Annex I attached hereto shall, for all purposes of the Agreement, be effective
as of March 31, 2015 (as if fully set forth in the Agreement as of such date),
and do not constitute a Disclosure Schedule Update for any reason whatsoever.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III.
MISCELLANEOUS

 

3.1                               Governing Law.  This Amendment shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to any conflict of laws provisions thereof that would result in
the application of the Laws of another jurisdiction.

 

3.2                               Waiver.  Any term or condition of this
Amendment may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  No waiver by any Party of any term or condition of this Amendment,
in any one or more instances, shall be deemed to be or construed as a waiver of
the same or any other term or condition of this Amendment on any future
occasion.  All remedies, either under this Amendment or by Law or otherwise
afforded, will be cumulative and not alternative.

 

3.3                               Amendment.  This Amendment may be amended,
supplemented or modified only by a written instrument duly executed by or on
behalf of the Buyer and the Seller.

 

3.4                               Arbitration; Jurisdiction, Etc.; Specific
Performance.  The provisions of Sections 11.12, 11.13 and 11.14 of the Agreement
shall apply to this Amendment mutatis mutandis.

 

3.5                               Headings.  The headings used in this Amendment
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.

 

3.6                               Invalid Provisions.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable under any present or
future Law, and if the rights or obligations of any Party under this Amendment
will not be materially and adversely affected thereby, (a) such provision will
be fully severable, (b) this Amendment will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Amendment will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Amendment a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

3.7                               Drafting.  The Parties have participated
jointly in the negotiation and drafting of this Amendment and, in the event an
ambiguity or question of intent or interpretation arises, this Amendment shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Amendment.

 

3.8                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.  Any signature
page delivered by means of facsimile or as an attachment to an electronic
message shall be treated for all purposes as an original thereof.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment No. 1 to the Membership Interest Purchase
Agreement has been duly executed and delivered by the duly authorized officer of
each Party as of the date first above written.

 

 

 

SELLER:

 

 

 

ATLANTIC POWER TRANSMISSION, INC.

 

 

 

 

 

By:

/s/ James Moore

 

 

Name:

James Moore

 

 

Title:

President

 

[Amendment No. 1 to the Membership Interest Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

TERRAFORM AP ACQUISITION HOLDINGS, LLC

 

 

 

 

 

By:

SunEdison Yieldco ACQ10, LLC, its sole member and manager

 

 

 

 

 

 

 

 

By:

TerraForm Power Operating, LLC, its sole member and manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

TerraForm Power, LLC, its sole member and manger

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Moakley

 

 

 

 

Name:

Chris Moakley

 

 

 

 

Title:

Authorized Representative

 

[Amendment No. 1 to the Membership Interest Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Annex I

 

Amendments to the Seller Disclosure Schedule

 

(a)                                 Section 1.1(b) (Knowledge) of the Seller
Disclosure Schedule is hereby amended by replacing “Brian Kirk” with the
following:

 

“Brian Kirk (only with respect to the period of his employment with the Seller)”

 

(b)                                 Section 4.4 (Consents and Approvals) of the
Seller Disclosure Schedule is hereby amended by deleting the following consents
and approvals set forth therein:

 

“3.                                Consent with respect to Section 15 of the
Second Amended and Restated LLC Agreement of Meadow Creek.

 

4.                                      Consent with respect to Section 13 of
the Second Amended and Restated LLC Agreement of Rockland.”

 

(c)                                  Section 4.4 (Consents and Approvals) of the
Seller Disclosure Schedule is hereby amended by inserting the following consent
and approval under the subsection titled “Canadian Hills Project”:

 

“Consent pursuant to Section 17.5 of the Operation and Maintenance Agreement,
dated as of March 31, 2014, by and between Canadian Hills and AP Services.”

 

(d)                                 Section 4.4 (Consents and Approvals) of the
Seller Disclosure Schedule is hereby amended by inserting the following consent
and approval under the subsection titled “Rockland Project”:

 

“Consent pursuant to Section 23.3 of that certain Wind Turbine Supply Agreement,
dated as of November 30, 2010, between Rockland Wind Farm LLC and
Vestas-American Wind Technology, Inc., as amended by the First Amendment to Wind
Turbine Supply Agreement, dated as of March 23, 2011.”

 

(e)                                  Section 4.4 (Consents and Approvals) of the
Seller Disclosure Schedule is hereby amended by inserting the following consent
and approval under the subsection titled “Goshen II Project”:

 

“Consent pursuant to Section 3.03 of the Second Amended and Restated Limited
Liability Company Agreement of Goshen Phase II LLC, dated as of December 11,
2009.”

 

(f)                                   Section 4.8(b) (Capitalization;
Subsidiaries; Minority-Interest Entities) of the Seller Disclosure Schedule is
hereby amended by amending and restating in its entirety the fourteenth (14th)
bullet point under “Organizational Documents of each APT Entity and
Minority-Interest Entity” thereunder as follows (for ease of review only,
language that is new to such bullet point is in bold italics and language that
has been removed therefrom is ):

 

--------------------------------------------------------------------------------


 

“Amended and Restated Limited Liability Company Agreement of Idaho Wind Partners
1, LLC, dated as of May 11, 2010, as amended by the First Amendment to the
Amended and Restated Limited Liability Company Agreement, dated as of June 18,
2010, as further amended by the Second Amendment to the Amended and Restated
Limited Liability Company Agreement, dated as of October 8, 2010, as further
amended by the Third Amendment to Amended And Restated Limited Liability
Agreement, dated as of July 23, 2014.”

 

(g)                                  Section 4.13(b) (Taxes) of the Seller
Disclosure Schedule is hereby amended and restated in its entirety as follows
(for ease of review only, language that is new to Section 4.13(b) of the Seller
Disclosure Schedule is in bold italics and language that has been removed
therefrom is ):

 

“1.

Rockland Wind Ridgeline Holdings. LLC

 

 

2.

Canadian Hills Holding Company, LLC

 

 

3.

Rockland Wind Holdings, LLC

 

 

4.

Canadian Hills Wind, LLC

 

There is not currently an effective election under Section 754 of the Code for
Canadian Hills Wind Holding Company, LLC or RP Wind ID LLC.”

 

(h)                                 Section 4.15 (Property) of the Seller
Disclosure Schedule is hereby amended by inserting the following at the end of
clause (a) thereof:

 

“Canadian Hills — Owned Property

 

Atlantic Oklahoma Wind, LLC owns the property the Canadian Hills O&M Building
sits upon.

 

A tract of land in the Southeast Quarter (SE/4) of Section Twenty-six (26),
Township Fourteen (14) North, Range Nine (9)West of the Indian Meridian,
Canadian County, Oklahoma, further described as follows:

 

BEGINNING at the Southeast Corner of said Southeast Quarter (SE/4);

 

Thence S 89º 40’ 56” W on the south line of said Southeast Quarter (SE/4) a
distance of 500.00 feet;

 

Thence N 00º02’ 26” E and parallel with the east line of said Southeast Quarter
(SE/4) a distance of 350.00 feet;

 

Thence N 89º40’ 56” E and parallel with the south line of said Southeast Quarter
(SE/4) a distance of 500.00 feet to the east line of said Southeast Quarter
(SE/4);

 

2

--------------------------------------------------------------------------------


 

Thence S 00º 02’ 26” W on the east line of said Southeast Quarter (SE/4) a
distance of 350.00 feet to the POINT OF BEGINNING.”

 

(i)                                     Section 4.15 (Property) of the Seller
Disclosure Schedule is hereby amended by inserting the following in clause
(b) thereof under the sub-section titled “Canadian Hills — Leased Property” and
immediately prior to the sub-category titled “Easements and Easement Lands”:

 

“O&M Building

 

Commercial/Industrial Lease (Net) dated December 28, 2012 by and between
Atlantic Oklahoma Wind, LLC, as landlord, and Canadian Hills Wind, LLC, as
tenant.

 

A tract of land in the Southeast Quarter (SE/4) of Section Twenty-six (26),
Township Fourteen (14) North, Range Nine (9)West of the Indian Meridian,
Canadian County, Oklahoma, further described as follows:

 

BEGINNING at the Southeast Corner of said Southeast Quarter (SE/4);

 

Thence S 89º 40’ 56” W on the south line of said Southeast Quarter (SE/4) a
distance of 500.00 feet;

 

Thence N 00º02’ 26” E and parallel with the east line of said Southeast Quarter
(SE/4) a distance of 350.00 feet;

 

Thence N 89º40’ 56” E and parallel with the south line of said Southeast Quarter
(SE/4) a distance of 500.00 feet to the east line of said Southeast Quarter
(SE/4);

 

Thence S 00º 02’ 26” W on the east line of said Southeast Quarter (SE/4) a
distance of 350.00 feet to the POINT OF BEGINNING.”

 

(j)                                    Section 4.20 (Guarantees; Intercompany
Debt) of the Seller Disclosure Schedule is hereby amended by inserting the
following at the end thereof:

 

“Canadian Hills Atlantic Parent Guaranty”

 

(k)                                 Section 4.28 (Affiliate Transactions) of the
Seller Disclosure Schedule is hereby amended by inserting the following at the
end thereof:

 

“8. Operation and Maintenance Agreement, dated as of March 31, 2014, by and
between Canadian Hills and AP Services.

 

9. Commercial/Industrial Lease (Net) dated December 28, 2012 by and between
Atlantic Oklahoma Wind, LLC, as landlord, and Canadian Hills Wind, LLC, as
tenant.”

 

3

--------------------------------------------------------------------------------
